Case 1:18-cv-01689-CFC-SRF Document 439 Filed 08/17/21 Page 1 of 4 PageID #: 3352




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  BOEHRINGER INGELHEIM                )
  PHARMACEUTICALS INC. et al,         )
                                      )
              Plaintiffs,             )
                                      )
        v.                            )                 Civil Action No. 18-1689-CFC-SRF
                                      )
  MANKIND PHARMA LTD. et al,          )
                                      )
              Defendants.             )
  ____________________________________)




                        ORDER GOVERNING VIDEO MEDIATION
                      CONFERENCES AND MEDIATION STATEMENTS

         THIS ORDER CONTAINS IMPORTANT INFORMATION WHICH
         SHOULD BE READ BY COUNSEL PRIOR TO PREPARATION OF A
         MEDIATION STATEMENT.

                 At Wilmington this 17th day of August 2021.

                 IT IS ORDERED that:

  MEDIATION CONFERENCE

         1.      A video mediation conference is scheduled for Tuesday, August 31, 2021 beginning

  at 10:00 a.m. between the plaintiffs and defendants Lupin Ltd. and Lupin Pharmaceuticals Inc..

  Logistics of video mediation shall be as follows: unless counsel otherwise agree, Plaintiff shall

  arrange for a video link for a joint discussion line for the Judge and all counsel, to use throughout

  the mediation process on the date and at the time when mediation is scheduled to begin. This link

  shall be available throughout mediation should the Judge wish to hold discussions with all counsel

  and parties. Plaintiff(s)' counsel shall arrange for a separate video conference link for private
Case 1:18-cv-01689-CFC-SRF Document 439 Filed 08/17/21 Page 2 of 4 PageID #: 3353




  discussion with the Judge throughout the mediation process. Defense counsel shall arrange for a

  separate video conference link for private discussions with the Judge throughout the mediation

  process. These conference links shall remain open for use by counsel and the Judge until the

  mediation session is concluded. Counsel for the plaintiff shall advise by email to Rebecca Polito at

  rebecca_polito@ded.uscourts.gov all video conference information (for the joint line, plaintiff only

  line and defense only line) no later than 10:00 a.m. on August 27, 2021.

  REQUIRED PARTICIPANTS

          2.      Each party must be represented at the mediation conference by the following required

  participants: (a) trial counsel; (b) counsel who is/are familiar with the case; and (c) the party/parties

  and/or decision maker(s) of the parties, who must have full authority to act on behalf of the parties,

  including the authority to negotiate a resolution of the matter and to respond to developments during

  the mediation process. Full authority means that those participants on behalf of a party should be

  able to make independent decisions and have a knowledge or understanding of the dispute and/or

  the business objectives/operations of their company to generate and consider solutions and/or to be

  able to address the negotiation dynamics in mediation. It is not just settlement authority, that is, to

  make an offer or to accept an amount.



  CONTACT INFORMATION FOR REQUIRED PARTICIPANTS

          3.      (a)     No later than the date on which mediation statements are due (see ¶ 4

  below), counsel shall provide to the court in a writing separate from the mediation statement, for

  each attorney who will be attending the mediation conference: (i) a direct dial telephone work

  number, (ii) a cell or home telephone number, and (iii) an electronic mail address where the attorney


                                                     2
Case 1:18-cv-01689-CFC-SRF Document 439 Filed 08/17/21 Page 3 of 4 PageID #: 3354




  can be regularly reached. Unrepresented parties shall provide at least one of these three forms of

  contact information.

                 (b)     No later than the date on which the mediation statements are due (see ¶

  4 below), counsel shall submit a list of all participants, including attorney and non-attorney

  representatives, who will be attending the mediation on behalf of their party, to the opposing party

  or parties.



  CONFIDENTIALITY

          4.     The contents of the mediation statements and the mediation conference

  discussions, including any resolution or settlement, shall remain confidential, shall not be used

  in the present litigation nor any other litigation (whether presently pending or filed in the

  future), and shall not be construed as nor constitute an admission. Breach of this provision

  shall subject the violator to sanctions.

  EX PARTE CONTACTS

          5.     Before, during, and after the scheduled mediation conference, the Court may find it

  necessary and useful to communicate with one or more parties outside the presence of the other party

  or parties.

  OBLIGATION OF GOOD FAITH PARTICIPATION

          6.     The required participants shall be available and accessible throughout the mediation

  process. The Court expects the parties' full and good faith cooperation with the mediation process.

  In particular, the Court expects both the lawyers and the party representatives to be fully prepared

  to participate. The Court encourages all participants to keep an open mind in order to reassess their


                                                   3
Case 1:18-cv-01689-CFC-SRF Document 439 Filed 08/17/21 Page 4 of 4 PageID #: 3355




  previous positions and to find creative means for resolving the dispute.

  AVOIDANCE OF SANCTIONS

         7.      All counsel are reminded of their obligations to read and comply with this

  Order. Delaware counsel are reminded of their obligations to inform out-of-state counsel of this

  Order. To avoid the imposition of sanctions, counsel shall advise the Court immediately of any

  problems regarding compliance with this Order.

                                               /s/ Sherry R. Fallon
                                               UNITED STATES MAGISTRATE JUDGE




                                                   4
